 BREEDINGTRANSFER COMPANY493BREEDING TRANSFER COMPANYandGENERAL DRIVERS,WAREHOUSEMENAND HELPERS,LOCAL 21, A. F. L., AFFILIATED WITH THEINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,PETITIONER.CaseNo. 14-RC-2512.October26,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Philip Ross, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that it will noteffectuate the policies of the Act to assert jurisdiction in this case forthe reasons stated below.The Employer, a copartnership, is engaged in the general haulingof furniture and freight at Hannibal, Missouri, employing 4 driversand utilizing 6 trucks in its operations. In 1953, the Employer pur-chased goods directly from sources outside the State of Missouri worthless than $50.It performed all its hauling services within the State,for which it received a total income of about $26,500 last year.Ofthis amount, about $8,400 was received for the performance of localpickup and delivery services, pursuant to contracts, for the Chicago,Burlington & Quincy Railroad, the Wabash Railroad, and the Bur-lington Truck Line, all of which are interstate common carriers. In1953 the Employer also received about $900 for services performed asan agent for 3 motor van lines, of which 2, North American andWheaton Lines, are located outside the State.The Employer didnot use any of its employees or equipment in connection with the per-formance of the latter services.The remainder of its income wasderived from local hauling services.The Employer contends that its limited operations do not have asufficient impact upon interstate commerce to warrant the expenditureof Federal funds in the application of the statute which we admin-ister.The Petitioner argues that because some of the Employer'sdeliveries constitute the last link in the interstate transportation ofmaterials, the Board, as in the past, ought to exercise its jurisdiction.It has been the consistent position of the Board that it better ef-fectuates the purposes of the Act, and promotes the proriipt handlingof major cases, not to exercise its jurisdiction to the fullest extentpossible under the authority delegated to it by Congress, but to limitthat exercise to enterprises whose operations have, or at which labordisputes would have a pronounced impact upon the flow of interstatecommerce. In furtherance of that policy, the Board in October 1950110 NLRB No. 64. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDadopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience up,to that time.Pursuant to these standards, the Board determined to exercise its,jurisdiction over enterprises that serve as an "essential link in the,services performed by . . . instrumentalities of commerce."'Early this year, the Board undertook to study and reappraise the'1950 jurisdictional standards in the light of the Board's experience.since their adoption and also in the light of changing economic con-ditions.Based upon that study and reappraisal, it is our opinion thatthe jurisdictional standard enunciated inRed Cab, Inc.,should be re-vised so that the Board's long-established policy of limiting the exer-cise of its jurisdiction to enterprises whose operations have, or atwhich labor disputes would have, a pronounced impact upon the flowof interstate commerce can be better attained.We have determined that in future cases the Board will assert juris-diction over transportation operations or other local activities whichconstitute a link in the chain of interstate commerce only where the-annual income received by the particular company involved fromservices which constitute a part of interstate commerce total no lessthan $100,000.2Our senior dissenting colleague, Mr. Murdock, has selected this caseas a vehicle for making a sweeping broadside attack upon every fea-ture of our new jurisdictional plan.There emerges from his opinionthe strong view that this Board has no legal or moral right to self-impose any restrictions upon its activities, and that we are inexorablybound to extend our regulatory authority to the outermost boundaries,of the constitutional Federal power. If this view is correct, it is con-trary to the consistent position taken by this Board since its inception,now almost 20 years ago.We think it also fair to point out that the.1950 jurisdictional plan of the Board, no less than this one, drew ajurisdictional line short of the legal limits of this Board's jurisdic-tion, and at that time, no voice on the Board was heard to questionthe propriety of the Board's action. Indeed, Member Murdock joinedin the announcement of that policy, which was flatly and openly inopposition to the then General Counsel who advocated the position-now taken by Member Murdock-that the Board was required by lawto exercise the fullest reach of its jurisdictional powers.'1 RedCab, Inc.,92 NLRB 175.2To the extent thatRed Cab,Inc,and cases relying thereon are inconsistent with ourdecision herein,those cases are overruled.a In 1949,appearing as spokesman for this Board,its then Chairman, Paul Herzog, tes-tified as follows in hearings before the Senate Committee on Labor and Public Welfare,81st Congress,1st Session,on S. 249, p 175:It has been the position of the Board that the Federal Government should not useits constitutional power right up to the hilt.In other words;where something hasa local flavor to it, the mere fact that we could under the present constitutional doc- BREEDING TRANSFER COMPANYWe did not expect that every Member of this Board would agreeas to the jurisdictional standards to be applied by this Agency, butwe think it late in the day for a Member of the Board, who has in thepast given his stamp of approval to similar jurisdictional restrictions,.to question the right of the present Board to modify its jurisdictionalstandards.Similarly, since Member Peterson has never before indi-cated any disagreement with the 1950 plan, and is now proposingvarious changes in it, we are at a loss to comprehend the basis for his,assertion that the majority plan is arbitrary and capricious.The fact is that this Board, since the earliest days of the WagnerAct, has operated on the premise, which has court and legislative ap-proval, that the Board has discretion to determine the circumstancesunder which it will exercise its jurisdiction over labor disputes.Prior to 1950, this discretion was exercised on a case-to-case basis, butit is a matter of history that the Board for years refused to assertjurisdiction over many establishments, such as retail stores, hotels,.restaurants, taxicabs, local transit companies, and even the entire con-struction industry. In 1950, thisad hocbasis of exercising jurisdic-tionwas abandoned in favor of a codified jurisdictional plan-adopted without a dissenting voice on the Board-which imposedfixed dollar volume limits upon the enterprises over which the Boardwould assert its jurisdictional power.This 1950 plan, like the pres-ent one, drew a line short of the legal limits of the Board's jurisdic-tion.It may, therefore, be justly stated that, if our present modifica-tion of the 1950 plan isultra vires,this Board has been acting on anincorrect legal premise from its inception and certainly since theunanimous announcement of the 1950 jurisdictional plan.We, of course, concede that this Board, like any other quasi-judicial agency, has no authority to act capriciously or arbitrarily.This is a fundamental and wholly salutary rule of law which governsour action on jurisdiction as well as every substantive decision whichwe make.We have no doubt that the courts will scrutinize our newjurisdictional policy in the light of this accepted principle of Amer-ican jurisprudence.It will do no good for us to assert that ouraction is reasonable or for others to brand it as arbitrary.The pro-priety of what we do here will, as always, be determined by the judi-cial application of legal principles to objective facts.We will nottrines of the Supreme Court take the case would not necessarily mean that we shouldwaste the time of Feder al officials or expend Federal funds to proceed with such cases.That was the practice under the Wagner Act and there was nothing in our opinion inthe legislative history of the Taft-Hartley Act to require a change, with the possibleexception of some variation in secondary boycotts and possibly jurisdictional dis-putes as well.The general counsel, looking at it from his view of the law, has taken the posi-tion,with which I have aheady indicated I cannot agree, that is, that it is the busi-ness of his office to step into every case, no matter how small, in any part of theUnited States, provided the constitutional power exists. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe so presumptuous as to predict the ultimate decision, but we wouldnot have agreed to these modifications had we not been convincedthat they were reasonable and proper.The repeated accusations running through the separate opinions ofboth Mr. Murdock and Mr. Peterson that our policy determinationsare arbitrary and capricious can only be intended to belabor the in-correct premise that the 1950 standards were reached by logicalsyllogism and mathematically provable computations.As statedabove, and as the dissenters agree, the Board in 1950 explained itsvarious fixed standards in terms of effectuating the policies of theAct and of distinguishing between commercial operations having apronounced impact on interstate commerce and others which wereintrinsically local.This was the only explanation offered by the Boardfor its action at that time, and, indeed, it was the only honest ex-planation the Board could have given.Our modifications of the1950 standard are not to be taken as a present finding that the Boardthen acted unreasonably, arbitrarily, or "categorically," as Mr. Peter-son now charges us with doing.Our decision today is no differentin kind, and therefore no less proper, than that of the 1950 Board.This is shown by Mr. Peterson's own admission that one of the im-portant criteria utilized in reaching the 1950 plan was "the relativeimportance to the national economy of enterprises having intrinsicallylocal characteristics as against those having a substantial impactupon commerce."Reasonable persons can disagree as to where theline should be drawn, without branding the prevailing view as arbi-trary, and certainly without impugning by innuendo the motivesbehind it.While we do not adopt his proposed standards, we find no inher-ent fault in Mr. Peterson's opinion that the interstate portion of alocal trucking operation should be $50,000, instead of $100,000; orthat the direct outflow and indirect inflow standards should be in-creased, but only to $50,000 and $100,000, respectively.Nor do webelieve that he, and Mr. Murdock, were "dogmatic" in their numer-ous decisions over the years to assert jurisdiction when there was$500,000 direct or $1,000,000 indirect inflow, but to refuse jurisdictionin cases where the direct inflow was $499,000 or the indirect $999,000.The superficial appearance of arbitrariness arising in particularcases under the 1950 plan was never a matter of concern to the Board,and should not have been.The impact of such standards on indi-vidualcaseswas the necessary consequence of applying fixed andpredetermined standards to the varying business operations of ourindustrial establishments.If, in the considered judgment of theBoard, flow of goodsoutof a State in the sum of $25,000 was suffi-cient proof of pronounced impact upon commerce, but less than$500,000 flowintothe State was "insufficient" we are not willing to BREEDING TRANSFER COMPANY497say now that their failure to explicate the "criteria utilized" in for-mulating these particular standards, made their action arbitrary andcapricious.Arbitrariness is more likely to arise in the applicationof rules rather than in their making.Mr. Peterson also suggests that, in decisions made between 1950and the present, no "trite" phrases were used.This is true only inthe sense that, in each instance the lead decisions of the 1950 planwere cited without comment.We note, however, that the rationaleof those lead cases justified the various standards in terms of sub-stantial impact of commerce or intrinsically local character, and, ofcourse, the courts affirmed the Board's proper exercise of discretion insimilar language.Similar phrases do not become trite or unique de-pending upon who happens to employ them.Like our colleagues we believe that to the maximum extent possible,policy determinations of this kind, which the statute makes manda-tory upon us, are best decided on the basis of exhaustive study andresearch, both with respect to statistical data and to other relevantconsiderations.It is for this reason that issuance of our jurisdic-tional standards was long delayed pending the completion of a com-prehensive study made by a committee of legal assistants which cul-minated in a very extended report analysis of hundreds of cases beforethe Board this year and of information available from many othersources.Our dissenting colleagues' assertions to the contrary, ournew standards are in a large measure a result of a careful study andconsideration of the many valuable analyses contained in those com-mittee reports.This is not to say that our final decision was not ulti-mately one of policy and of considered judgment by the Board Mem-bers, themselves.By their very nature the standards which we nowannounce cannot be proved scientifically like mathematical problems.In making these modifications, we have given due consideration toall of the criteria spelled out by the Board in 1950, including (1) theproblem of bringing the caseload of the Board down to manageablesize, (2) the desirability of reducing an extraordinarily large caseloadin order that we may give adequate attention to more important cases,(3) the relative importance to the national economy of essentially localenterprises as against those having a truly substantial impact on oureconomy, and (4) overall budgetary policies and limitations. If oneof the inevitable consequences of our action is to leave a somewhatlarger area for local regulation of disputes, we do not share our col-leagues' apparent view that this is a sinister development. IWe dosay, however, that a desire to establish broader State jurisdiction is inno wise a factor in our decision.We are concerned here solely withthe problem of defining the limits of our jurisdiction pursuant to thediscretionary power vested in us by the Congress.338207-55-vol. 110--33 498DECISIONSOF NATIONALLABOR RELATIONS BOARDMember Peterson's attack on the new standards winnows down toa disagreement as to precisely where the line should be drawn. Thecharge of arbitrariness which he levels at our standards applies equallyto his, or indeed to any that the hand of man might devise. But, asMr. Justice Holmes once aptly stated, "Yet, when you realize you aredealing with a matter of degree you must realize that reasonable menmay differ widely as to the place where the line should fall."MemberPeterson agrees that a line must be drawn, and admittedly there is no"mathematical or logical way of fixing it precisely."Disagreement,however strongly expressed, with our conclusions, is not enough todemonstrate that we shot so wide of the mark as to brand our actionarbitrary and capricious.It is frequently wise to test the validity of theoretical agreementsby reference to practical facts.Accordingly, it is appropriate to lookat the particular business involved in this case, over which our dis-senting colleagues insist that we should assert jurisdiction.This Employer is a small, local trucker whose only connection withinterstate commerce grows out of the fact that, over a full year's opera-tion, he did $8,400 worth of local hauling to and from the railroadstation.He has 6 trucks and employs 4 drivers.His total annualbusiness in 1953 was about $26,500.His trucks never cross the Stateline.This Employer is an "essential link in interstate commerce" toabout the same extent as a taxicab driver who occasionally picks uppassengers at the railroad station and drives them to their homes orplaces of business.His business is truly local, if that term any longerhas real significance.It is important to note, moreover, that we have not excluded all suchlocal hauling firms, as we might reasonably have done.All that wehave done is to require that firms of this kind do an annual businesswith interstate carriers in the amount of $100,000 before we will assertjurisdiction.This, in our view, is a minimal figure and one whichcertainly will not exclude from the purview of the statute any labordispute which has a substantial effect on interstate commerce.In establishing this particular jurisdictional test, as is true of allothers, we have attempted to apply a reasonable rule measured by theprobable impact of a labor dispute on interstate commerce.Admit-tedly, this dollar volume test (which incidentally is characteristic ofthe 1950 plan) is an imperfect standard, but it is nonetheless a preciseand meaningful one. It represents our best judgment, arrived at aftermonths of consideration, as to where the line should be drawn.Member Murdock's contention that the new standards will effect a"wholesale slash" in the Board's jurisdiction is, assertedly, predicatedupon "studies made by the Board." Presumably Mr. Murdock refersto the study and analysis made by a committee of legal assistants re-ferred to above.Certain figures set out in the dissent, ranging from BREEDING TRANSFER COMPANY49950 percent to as high as 95 percent in various categories, suggest aconclusion quite at variance both with the probable result of thechanged standards, and with a fair appraisal of the reasonable im-plications indicated by the hypothetical survey.To begin with, at the time of the study, we had not so much asformulated the standards which we are now enunciating. Rather, thecommittee tested different tentative and exploratory proposals againsta number of pending cases. The figures set out in the dissent, there-fore, have been selected from hypothetical tests which in many respectsbear no relationship to the present plan.Particularly in this inherentunreliability of the cited figures true with respect to the categories ofcases involving multistate enterprises.And, of course, apart fromthe consequent irrelevancy of some of the figures cited, the overallstudy contains other hypothetical results in other categories showingpractically no change in the number of cases affected.Moreover, the studies revealed, as was to be expected, that, testedagainst various proposals, some pending cases would definitely be dis-missed, and that as to many other there was insufficient commerce in-formation available to resolve the issue either way.Without explica-tion,Mr. Murdock joined both the known results and the unknown,and thereby reaches cumulative figures of little significance.An ex-ample of this are the figures he cites with respect to national defensecases.The very high figure appearing in the dissent, when read in contextwith the protracted discourse on the rights of individual employees,creates a gross misconception in another respect.The dissent wouldhave it that 50 percent to 60 percent of the firms carrying on publicutility functions would be removed from the Board's jurisdiction byour present change in standards.The purpose of our jurisdictionalchanges being to eliminate purely local activities, the true impact ofour change is more intelligently understood in terms of the numberof employees affected rather than by the number of companies ex-cluded.Even assuming some value in the dissent figures, which al-ready have been shown to be of little significance, a totally differentpicture emerges when the number of employees is considered. In thisrespect, the Bureau of Old Age and Survivors' Insurance (OASI)reports, from a study covering the year 1947, that in the categories"utilities : electric and gas" and "local utilities and local public serv-ices, not elsewhere classified," that elimination of the 50 percent of theunits at the lowest end of the size scale would result in elimination ofonly 4.4 percent of the total employees."As to "local railways and buslines," elimination of the first 50 percent of the units would cut off but4We use this data, and the remaining0A51statistics,with the assumption that thereis a positive correlation between gross revenue and number of employees,an assumptionthat, under the circumstances of our economy,seems eminently reasonable. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.2 percent of the total employees.Referringto newspaper publishers,the dissent says, again with figures already shown to be totally unre-liable, that 65 percent to 90 percent of the companies would be lost.Again, the same OASI source, with a study for the year 1951,reportsthat if the 65 percent level of elimination is taken, no more than 8 per-cent of the total employees in this area are eliminated.Clearly, then, the net effect of our policy determinationupon em-ployees, if any generalization can be made now at all, is markedly dif-ferent than that suggested by the dissent.By the same token, thesesame figures only serve to emphasize once again the stress that ournew standards place upon removal of truly local operations from theproper bounds of the Board's jurisdiction.A final clarificationis inpoint.It must be remembered that allthese figures, both those in the dissent in terms of companies and those,of the OASI reports in terms of employees, include all those firms oremployees which, even under the Board's 1950 plan, wouldalso havefallen outside the Board's jurisdiction. Indeed, in the fieldof news-paper publishing a not inconsiderable number of newspapers havealways been beyond the reach of our jurisdiction entirelybecause ofthe lack of legal jurisdiction,apartfrom questions of policy.Considering all the information available to us, bearing in mindthe fact that the mass industries throughout the country in which thevast majority of workers are gainfully employed are in no wise affectedby these changes, we judge that the changes now made in jurisdictionalstandards will reduce the Board's caseload by no more than 10 percent,and in terms of employees will affect no more than 1 percent of thetotal number of employees subject to the broadest reach of the Board'slegal jurisdiction.As the Employer's operations do not meet the new minimum re-quirement set forth above, we shall not extend our jurisdiction here.We shall instead dismiss the petition.5Accordingly, we find thatno question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.[The Board dismissed the petition.]MEMBER MURDOCK, dissenting :On July 1 and 15, a majority of this Board issued pressreleases 6unaccompanied by any issued decisions, which substituted compre-hensive new jurisdictional standards for those which have been ineffect since 1950.These new standards accomplished a drastic cur-6 SeeSan,Jose City Lines,Inc.,106 NLRB 11676N L R B Announces Changes in Standards for Its Exercise of Jurisdiction,NationalLabor Relations Board Press Release No 445, July 1, 1954; N. L. R B Announces NewStandards for Exercise of Jurisdiction,National Labor Relations Board Press Release No.449. July 15, 1954. BREEDING TRANSFER COMPANY501tailment in the area of protection afforded by the Labor ManagementRelations Act of 1947 as reflected in the jurisdictional standards pre-viously followed by the Board.Although I strongly disagreed withthis deep slash in the Board's jurisdiction, no appropriate vehicle fora judicial dissent has been available to me until the Board began toannounce and explicate these new standards, one by one, in Boarddecisions such as this. I am therefore utilizing this decision not onlyto dissent from the refusal to assert jurisdiction in this case, but alsoto state my basic disagreement with both the purpose and effect ofthe new jurisdictional standards to severely limit the jurisdiction ofthe Board, and with the legality thereof.In summary, it is my firm conviction that the new standards are inbasic conflict with the Act and the legal responsibilities which it im-poses on this Agency.They are premised upon the view that thereshould be a reallocation of authority between the Federal Govern-ment and the States in the regulation of labor relations, with theFederal Government and this Board surrendering jurisdiction in wideareas.Such action inescapably entails a usurpation of legislativepower by an administrative agency, contrary to the principle of sepa-ration of powers under our constitutional system.There is no neces-sity or justification for this retrenchment based upon budgetarylimitations or other administrative necessities.The majority opinion views any protest against a wholesale slashin the Board's jurisdiction, and particularly this one, as constitutinga contention that this Agencymustassert jurisdiction to the furthestpossible extreme.This misconstruction of my views completely missesthe point and serves only as a straw man to divert attention from thevital issues involved.I do not, as stated in the majority opinion,take "the strong view that this Board has no legal or moral right toself-imposeanyrestrictions upon its activities."I do not "questionthe legal authority of the present Board to modify its jurisdictionalstandards," and the attempt to make it appear that there is inconsist-ency between my approval of the 1950 plan and my objections to thenew standards is misplaced.My complaint is not with the fact ofmodification but against the purpose and effect of the new standards.The majority did not frame the 1954 standards on the same considera-tions as those involved in framing the 1950 standards.The majorityhave not made a deep slash in existing jurisdiction standards becauselimitations of funds or personnel preclude the Board's handling casesin the excised area. It made the slash in jurisdiction because of itsview that there should be a reallocation of authority between Fed-eral and State Government' with authority in the excised areas sur-rendered to the States.The Board has, of course, never asserted juris-diction in every instance where the statute granted it.But we haveasserted that jurisdiction to the extent that our funds and staff per- 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted.In 1950, for purposes of clarity and consistency, we drew upa comprehensive jurisdictional plan which preserved limits basedupon 15 years of case-by-case findings affirmed by the courts as towhere unfair labor practices would have the greatest impact uponcommerce.But the 1950 plan, unlike the present wholesale slash, didnot seriously decrease (or increase) the scope of the Board's existingoperations nor did it attempt to evade the job Congress gave us to doto the extent that our funds and staff would permit. To equate the1950 plan, its motivations and its results with the present slash, is tosay that putting one's house in order is equivalent to tearing part ofthe structure down.The importance and grave consequences of the new jurisdictionalstandards of the Board can scarcely be overstated.Hundreds of thou-sands of employees and employers are now deprived, by fiat of thisBoard, of the protections and restraints afforded by both the Taft-Hartley Act and the Wagner Act which it amended. Bluntly speak-ing, and there is reason for bluntness, these employees and labor or-ganizations in these areas of industry are now left free to commit eachand every one of the unfair labor practices condemned in thosestatutes as dangerous to the economic and industrial health of thisnation.Such practices will now receive neither notice nor action onthe part of this Agency. The problems of representation for theseemployees-problems which we have learned through hard experi-ence mature into the cancer of industrial warfare and problems whichthis Board was especially established to solve by peaceful means-willbe settled in the future, if at all, only by contestants armed with theweapons of strike, lockout, boycott, blacklist, and the like.There is no question but that the underlying consideration dictat-ing the majority's action in adopting the new jurisdictional stand-ards is one far removed from a legal determination of the effect ofcertain activity upon commerce and from proper policy considera-tions.The slash in jurisdiction now consummated has been frequentlypromised and predicted in public speeches of members of the majorityduring the past year in keeping with an announced belief in the phi-losophy of returning a greater share of Federal authority to Stateand local governments.Typical of such utterances are the following :The one thing this nation needs more than anything else to main-tain its vigor and strength is a revival of interest by local govern-ment in tackling and solving the problems of their local people.That is why I strongly advocate a gradual but nevertheless markedwithdrawal of the hand of the NLRB from strictly local disputes?[Emphasis supplied.]4 Address of Chairman Guy Farmer,NLRB, before the Joint Conference of The Indus-trialRelations Committees of the Edison Electric Institute,The Southeastern ElectricExchange,and the Southwestern Personnel Gioup, New Orleans, Louisiana,January21, 1954. BREEDINGTRANSFER COMPANY503...regardless of the legal scope of the commerce clause, theFederal Agencies should, as a matter of self restraint, imposelimits on their own power and thus provide the opportunity forlocal problems to be settled on a local basis by the citizens of thecommunity in which those problems arise.'The first of these [actions which should be taken by the newmembers] is to limit the jurisdiction of the Board-to free it fromthe consideration of hundreds, if not thousands, of cases whichare markedly local in nature and in impact. Such cases should,in keeping with our American system of constitutional govern-ment, be dealt with by the localities and the states.'This is, after all, a Federal State, and it is the underlyingphilosophy of our government, and I might add of our President,that the states and communities not only should, but must, assumeand discharge the responsibility of local affairs. I believe thatthis agency must use sound restraint in the exercise of its juris-diction.I believe that this agency should assist this administra-tion in pulling back the outer reaches of federal bureaucracy, andthus encourage rather than impede the development of our Com-m unities and our states.10[Emphasis supplied. ]Against the background of these pronouncements, I have read withconsiderable amazement the statement in the majority opinion that adesire to transfer more authority over labor relations to the States "isin no wise a factor" in the framing of their new standards; likewisetheir assertion that the new restrictive standards were arrived at onthe basis of four named criteria, including "an extraordinarily largecaseload" and "budgetary policies and limitations." I cannot recon-cile these latter statements with the earlier pronouncements or withrecent Board history.Let us look at the record of that history, subse-quent to the speeches just quoted, in more detail than the bits whichare referred to in the majority opinion.As indicated in the majority opinion, two proposed new jurisdic-tional plans, of a highly restrictive nature, were submitted for con-sideration of the Board last March.On April 1, I sent a memo to mycolleagues pointing out that before considering specific substitutejurisdictional standards there were certain basic questions whichmerited serious discussion by the Board :What is the necessity or reason for making a radical change inour present plan to accomplish a deep cut in our caseload?Haves Chairman Farmer before the National Conference of Business Paper Editors, Wash-ington. D C , October 21, 1953, after noting that the jurisdiction of the Board was to bereexamined0Member Rodgers before the American Bar Association, Atlanta, Georgia, March 15,.1954.10Member Rodgers before the National Retail Dry Goods Association,New York, NewYork,January 12,1954,in noting that "Probably the most pressing administrative prob-lem confronting the Board at this time is the problem of jurisdiction." 504DECISIONSOF NATIONALLABOR RELATIONS BOARDwe suffered such a serious cut in our appropriations?Do we havea case backlog in the Secretary's office more than our staff canhandle?Does the General Counsel have too many cases in thefield to permit processing with reasonable expedition?I likewise pointed out therein that if factors of the kind mentioned didnot require a reduction in the Board's jurisdiction, there was a seriousquestion as to the Board's power deliberately to refuse to exercise itsjurisdiction for other reasons.It has been apparent, however, thatthe majority has little interest in exploring and discussing such cri-teria to determine if there was an actual need to cut the Board's juris-diction.It is plain that in their zeal to get on with the business ofcutting the Board's jurisdiction, there is no patience with any con-sideration of factors such as these which might create obstacles tothat goal.It was agreed on my suggestion to have the committee of legal as-sistants referred to in the majority opinion appointed to make areport on jurisdiction as had been done prior to the adoption of the1950 plan.Although that committee made a report with a lengthyappendix, its report did not explore or discuss the criteria mentionedabove or the need to cut the Board's jurisdiction, or recommend anyjurisdictional plan.Rather the committee acted on the well-foundedassumption that a majority of the Board desired to make a cut injurisdiction and the main thrust of its report was directed to a factualstudy of what the effect of each of the two proposed plans would beon dismissals of cases as applied to 413 cases then pending at Boardlevel.(In addition it did contain information on such matters aslegislative history bearing on assertion of jurisdiction, prior legisla-tive proposals to curtail jurisdiction, and a limited discussion of the1950 plan.)In the latter part of June and early July, a large accumulation ofcases involving jurisdictional issues were scheduled for Board agendas.The votes on these cases were combined to become the majority's"plan" as announced in the press releases of July 1 and 15. In thedecision of these cases, so far as I am aware, no more considerationwas given to the question whether there was a need to reduce theBoard's jurisdiction in the light of the criteria recited in the ma-jority opinion or in my memo of April 1 than had been given to thesequestions prior to the committee's report or in the committee's report.Plainly one cannot disregard the public pronouncements by membersof the majority in advance of restricting the Board's jurisdiction asto their purpose in doing so, in considering the statement as to theirmotivation which Member Peterson has noted was made for the firsttime in the latest revised majority opinion in this case 3 months afterthe accomplishment of the deed. BREEDINGTRANSFER COMPANY505I do not question the sincerity of my colleagues' publicly statedbeliefs that a reallocation of authority over labor relations betweenthe Federal and State Governments would be good for -the countrynor do I pretend to discuss the abstract wisdom of such a move. Ido question that such a decision is theirs to make rather than for theCongress to determine.As the Supreme Court stated, in answer toa contention in a case where public utilities were held within the juris-diction of this Board, that "predominantly local problems are bestleft to local government authority for solution,"-"In our view,thesequestions are for legislative determinationand have been resolved byCongress adversely to respondents." 11 [Emphasis supplied.]In brief outline, the new jurisdictional rules will result in theBoard's refusal to entertain and process representation or unfair laborpractice cases involving any of the employees of the followingemployers :121.Employers with less than $50,000 in direct sales to out-of-Statepurchasers.2.Employers with less than $100,000 in sales or services to otherfirmswhich do interstate business.3.Employers whose businesses affect national defense but who havelessthan $100,000 of national defense sales furnished under Govern-mentcontract.4.Radio and television stations with less than $200,000 gross an-nual revenue.5.Newspapers with less than $500,000 gross annual income.6. "Local" power, gas, water, and public transit companies with lessthan $3,000,000 gross annual income.7. Interstate public transit companies with less than $100,000 grossannualincome.n Amalgamated Association of Street,Electric Railway and Motor Coach Employees ofAmerica, Division 998 v. Wisconsin Employment Relations Board,340 U S 383 at 397.12For purposes of compaiison, the following standards were set forth by the Board in1950 for the assertion of jurisdiction.At that time the Board stated that it would assert jurisdiction over(a)All employers producing or handling goods destined for out-of-State shipmentor performing services outside the State if the goods or services amounted to atleast $25,000 annually in value(b)All employers having purchases of $500,000 directly or $1,000,000 indirectlyfrom out-of-State sources(c)All employers furnishing goods or services to the firms listed above or cer-tain othersto the value of $50,000 annually.(d)All employers whose volume of business, while not meeting the entire mini-mum amounts listed above, nevertheless had a large enough percentage of the mini-mum amount in each to have a comparable though cumulative effect upon commerce.(e)All instrumentalities and channels of interstate commerce, public utility andtransit systems,integral units of multistate enterprises such as chain stores andfranchised dealers in automobiles,establishments located in areas of plenary juris-diction, and establishments whose operation substantially affect national defenseThe reasons for the establishment of these criteria,which, of course,are now supplanted,are discussed hereinafter. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.All public restaurants,whether or not servicing instruments ofinterstate commerce.9.Intrastatetruckingcompanies which are links in interstate com-merce but do less than$100,000 of business a year for other enterprisesoverwhich the Boardwill assert jurisdiction.10.Retail and service stores, whether or not members of an inter-state chain,except under very limited circumstances.11.Other multistate enterprises except where the individual plantmeets the criteria noted above under 1 and 2, or has $500,000 director $1,000,000 indirect inflow of purchases,or the chain as an entiretyhas direct interstate sales of $250,000.12.Most franchised retail outlets for manufacturers regardless oftheir integrated position in a nationwide distributing system.13.General or public office buildings regardless of the essentialnature of the services that the latter may render to tenants engagedinterstate commerce.This compressed outline, of course, does not list the many andvaried subsidiary rules under which employers, ostensibly withinthese new commerce standards,will nevertheless be excluded from theBoard's jurisdiction.Nor does itdetail the confusion and contra-dictions implicit in the complexity of many of these standards ornote the unexplained alterations which have been made in a numberof these standards since they were first announced in July.Thesematters mustand will be the subjectof comment in other "lead"decisionswhich willfollow as to the remainder of the new standards.The comparatively brief summary of the new criteria Which Ihave given,however, affords some idea of the slash that has beenmade.Statistics are available,in some instances,to document theseverity of that slash.As the majority decision notes, a number ofproposed jurisdictional standards were checked by a committee oflegal assistants against a group of 413 cases pending at the Boardthis spring.13Among the proposed standards were a number thatwere the same or elosely parallel to particular standards thereafteradopted by the Board majority, which makes pertinent the statisticsas to the dismissals which would result therefrom.Thus, it wasascertained that at least 50 percent of gas, water,power, and publictransit firms over which the Board had previously asserted jurisdic-tion would be excluded as a result of the $3,000,000 receipts test actu-ally adopted by the Board, while another 10 percent would be in13 The sample group of 413 cases corresponded almost exactly to the Board's caseloadin the past 2 years as to the percentage and types of industry or commerce represented.The survey indicated that 50 percent of the Board's jurisdiction under the 1950 planwould be affected by the standards being proposed; 25 percent being certainof dismissalwhile another 25 percent were questionable as to assertion of jurisdiction.While someof the proposed standards were, as the majority notes, more restrictive even than thoseadopted in July, others were the same or less restrictive. BREEDINGTRANSFER COMPANY507doubt.This conclusion is affirmed by Federal Power Commissiondata showing that 79 percent of the electric utilities in the countryhave less than $3,000,000 in yearly receipts.Yet these public utilitiesfurnish admittedly vital services and employ more than 690,000 em-ployees.The committee survey further showed that a requirementof $100,000 yearly receipts from national defense work (even apartfrom the additional defense requirements adopted by the majority)'would exclude at least 20 percent of those firms previously under ourjurisdiction as business substantially affecting the national defenseand would make 40 percent more possibly subject to dismissal.More-over, while the survey did not include all the highly complex andrestrictive standards finally adopted as to multistate enterprises, thesurvey did disclose that a comparable standard would eliminate from55 to 90 percent of those enterprises which are part of multistateorganizations from our jurisdiction despite the very interstate char-acter of their organization.This is vividly shown by the admittedexclusion of practically all franchised dealers under the revised multi-state standards although just 1 part of that group, the retail auto-mobile field, alone employs more than 520,000 workers and does morethan $16,000,000,000 of business annually. In each of the foregoingareas, contrary to the alleged "clarification" of our data by the ma-jority, percentage of dismissals cited above is a percentage of thoseenterprises previously under the Board's jurisdiction and not a per-centage of the total enterprises in that field.Even apart from these figures available from the committee's survey,however, other statistics confirm the great extent to which the Board'sjurisdiction has been cut.According to statistics furnished by theFederal Communications Commission, approximately 80 percent ofthe nation's radio stations employing about 50 percent of the workersin that field will be excluded from the Board's jurisdiction as a resultof the adoption of the $200,000 yearly receipts test for such enterprisesannounced in the July press releases.And other data, gratuitouslylabeled "totally unreliable" by the majority, but prepared by theBoard's Industrial Analysis Branch, shows that 65 percent of dailynewspapers and 95 percent of the weekly newspapers in the countrywill be excluded from the Board's jurisdiction under the new stand-ards.All this despite the obvious status of newspapers and radiostations as instrumentalities and channels of commerce and the tre-mendous importance these media have upon the flow of commerce byreason of the billions of dollars spent each year in the advertising ofnationally distributed products.Unfortunately, I have no way of accurately determining the totalnumber or percentage of employers and employees now shown of theAct's protection and restraints.On the basis of the spot statistics in 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe industries noted above, however, it seems probable that at least 25percent and perhaps as much as 331/3 percent of our past jurisdictionisnow eliminated.The majority, however, deprecate these findingsand aver that only a miniscule 1 percent of the "total number of em-ployees who could possibly be subject to the broadest reach of theBoard's legal jurisdiction" will now be excluded together with 10 per-cent of our past caseload.This ultimate conclusion is projected fromthe employment figures in only 2 industries-utilities and news-papers-which show an alleged exclusion of between 2 percent and 8percent.How these can be projected into 1 percent for all industriesiswholly unexplained. If, however, contrary to all indications, their1percent guess is correct, then indeed the mountain has laboredmightily to bring forth a mouse and at the cost of tremendous confusionand delay in Board work. But I note that my colleagues, in theirhighly selective justification of that estimate, based upon OASI fig-ures, do not take any note of the OASI figures showing an exclusion of50 percent of all employees at radio stations or the half million retailauto employees, or the hundreds of thousands of employees in retailservice, office building, interstate and intrastate transit, public restau-rant, and other occupations who are now totally or partially excludedby the new standards. Nor can I accept the implied premise that thenumber of employees in a plant is the test of whether or not jurisdic-tion should be asserted when the Congress, in enacting the statute,purposely rejected that test and stated that "The rights of employeesshould not be denied because of the size of the plant in which theywork."But in any event, it is not the exact number of enterprises andemployees now to be excluded which is the basic issue but the justifica-tion for any curtailment of jurisdiction which must be established.There are two approaches to the general question of the Board'sassertion of jurisdiction.The first is concerned with the intent of thelegislature which enacted this statute and with the legal obligationsand grant of power which the statute encompasses.The second ap-proach, greatly dependent upon the findings of the first, is concernedwith the extent of the Board's administrative discretion in curtailingour jurisdiction and the proper criteria on which such discretion mustbe based. I submit that careful analysis of both of these approachescompels the conclusion that the new standards are not defensible.The initial issue which arises is whether the Act itself contains anymandate as to the extent of the Board's jurisdiction. It is a vital issuefor the simple reason that this Board, as is true of any quasi-judicialadministrative agency, is bound by the limits of the authority grantedin the statute creating it and is under an affirmative mandate to exer-cise the duties set forth therein.Congress, in the Act, outlaws unfairlabor practices"affecting commerce."The key term "affecting com- BREEDING TRANSFER COMPANY509coerce" is further defined in Section 2 (7) of the Act as meaning "incommerce, or burdening or obstructing commerce or the free flow ofcommerce, or having led or tending to lead to a labor dispute burden-ing or obstructing commerce or the free flow of commerce." This basicdelineation of the area in which the National Labor Relations Boardnot only may act but is under an affirmative direction by Congress toact was first set forth in the original Wagner Act, was continued with-out any alteration in the Taft-Hartley amendments of 1947 and hasthus remained constant and unchanged by Congress for the 19 yearsthis Agency has existed.Almost from the day that the National Labor Relations Board wasestablished, the question of which employers are encompassed withinthis statutory definition has been before the Board and the courts.The ensuing history of litigation on this point has spelled out theanswer in considerable detail.That history makes it clear that Con-gress, in enacting both the 1935 and 1947 statutes, sought to conferthe full extent of its constitutional power to prevent unfair laborpractices.As stated by the Supreme Court : "By that Act, Congress in order to protect interstate commercefrom the adverse effects of labor disputes has undertaken to regu-late all conduct having such consequences that constitutionally itcan regulate. . . .Again, half a dozen enactments, other thanthe National Labor Relations Act, are sufficient to illustrate thatwhen it [Congress] wants to bring aspects of commerce withinthe full sweep of its constitutional authority, it manifests its pur-pose by regulating not only "commerce" but also matters which"affect," "interrupt," or "promote" interstate commerce. . . .Inso describing the range of its control, Congress is not indulging instylistic preferences; it is mediating between federal and stateauthorities, and deciding what matters are to be taken over bythe central Government and what to be left to the States. . . .And so in this Act, unlike some federal regulatory measures, .. .Congress has explicitly regulated not merely transactions or goodsin interstate commerce but activities which in isolation might bedeemed to be merely local but in the interfacings of business acrossstate lines adversely affect such commerce.[Emphasis supplied.]and, again : 15The unfair labor practices which the Act purports to reach arethose affecting commerce. . . . In determining the constitu-tional bounds of the authority conferred, we have applied the well"Polish NationalAlliance of the United Statesof Noith America v. N. L. R.B, 322U S. 643 at 647"Co-nsolidated Ldison Co v. Al. L RB , 305 U 8 197 at 222. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDsettled principle that it is the effect upon interstate and foreigncommerce, not the source of the injury, which is the criterion.and, again : 16It has been settled by repeated decisions of this Court that an em-ployer may be subject to the National Labor Relations Act al-though not himself engaged in commerce. The end sought inthe enactment of the statute was the prevention of the disturbanceto interstate commerce consequent upon strikes and labor disputesinduced or likely to be induced because of unfair labor practicesnamed in the Act. That those consequences may ensue from strikeof the employees of manufacturers who are not engaged in inter-state commerce where the cessation of manufacture necessarilyresults in the cessation of the movement of manufactured goodshas been repeatedly pointed out by this court.N. L. R. B. v.Jones c6 Laughlin Steel Corp.,301 U. S. 1, 38-40;N. L. R. B. v.Fruehauf Trailer Co.,301 U. S. 49;N. L. R. B. v. Friedman-HarryMarks Clothing Co.,301 U. S. 58;Santa Cruz Fruit Packing Co.v. N. L. R. B.,303 U. S. 4531463et seq.Apart from the clear intent of Congress not even to require directparticipation in interstate and foreign commerce as a basis for asser-tion of the Board's jurisdiction, there is also ample evidence from thelegislative history that the size or volume of the individual enter-prise was not to be decisive.A proposal to exclude employers of lessthan 10 employees from the jurisdiction of the Board, received com-plete rejection from the Congress which enacted the 1935 Act. TheSenate committee report 17 on this proposal notes that :.. . the Committee decidednotto exclude employees working forvery small employer units.The rights of employees should not bedenied because of the size of the plant in which they work.Section7 (a) imposes no such limitation.And in cases where the organi-zation of workers is along craft or industrial lines, very largeassociations of workers fraught with great public significancemay exist, although all members work in very small establish-ments. [Emphasis supplied.]The same Senate report goes on to state very clearly that the limi-tation of jurisdiction to activities "affecting commerce" sets the linewhich Congress deems the appropriate test for excluding enterprisesand disputes which may properly be deemed essentially local.Furthermore, it is clear that the limitation of this bill to eventsaffecting interstate commerce is sufficient to prevent intervention11N. L R. B v Fainblatt,306 U. S. 601 at 60417 Senate Committee Report No.573 on S.1958, Senate Committee on Education andLabor, 74th Congress, 1st Session. BREEDINGTRANSFER COMPANY511by the Federal government in controversies of purely localsignificance.and the Supreme Court has clearly recognized this."RThe language of the National Labor Relations Act seems to makeit plain that Congress has set no restrictions upon the jurisdictionof the Board to be determined or fixed exclusively by referenceto the volume of interstate commerce involved. . . .Examiningthe Act in the light of its purpose and of the circumstances inwhich it must be appliedwe can perceive no basis for inferringany intention of Congress to make the operation of the Act dependon any particular volume of commerce affected more than that towhich courts would apply the maxim de minimis. There arenot a few industries in the United States which, though con-ducted by relatively small units, contribute in the aggregate a vastvolume of interstate commerce.Some, like the clothing industry,are extensively unionized and have had a long and tragic historyof industrial strife.It is not to be supposed that Congress,in itsattempted nationwide regulation of interstate commerce throughthe removal of the causes of industrial strife affecting it,intendedto exclude such industries from the sweep of the Act.[Empha-sis supplied.]The cited authority, to this point, has been concerned with the in-terpretations and legislative history of the commerce clause as ini-tially set forth in the National Labor Relations Act of 1935. Indeedthis is necessary, for, when that Act was amended in 1947 to becomethe present Labor Management Relations Act, the language of thesesections dealing with the Board's jurisdiction remained constant andthe reports of both the House and Senate committees state plainlythat the terms, "employer," "commerce," and "affecting commerce" asused in the 1935 Act, were to remain unchanged in meaning.19 It ispertinent to note, moreover, that the chief sponsors of the 1947 legis-lation were well aware of the necessity of retaining comparativelysmall employers under the jurisdiction of the Board where unfairlabor practices committed by or against them would, in fact, affectcommerce. In the course of debate on the bill, Senator Taft, coauthorof the successful amendments, noted that,20I myself feel that the larger employers can well look after them-selves, but throughout the United States there are hundreds of78i . LR B. v Fasnblatt, et al , suprainHouse Report No 245 on H R 3020, p. 18, House Committee on Education and L, her,80th Congress, 1st Session , Senate Report No. 105 on S 1126, pp 18. 19, Senate Com-mittee on Labor and Public welfare, 80th Congress, 1st Session, House Conference ReportNo 510 on H R 3020, p 33, 80th Congress, 1st Session20 93 Daily Congressional Record 3950, April 23, 1947See also the views of SenatorsTaft. Ball, Donnell, and Jenner, all proponents of the legislation, as expressed in SenateReport No. 105 on S 1126, Supplemental Views, p. 45, 512DECISIONSOF NATIONALLABOR RELATIONS BOARDthousands of smaller employers, smaller businessmen, who, -underthe existing statutes, have come gradually to be at the mercy oflabor-union leaders, either labor-union leaders attempting to or-ganize their employees, or labor-union leaders interfering withthe conduct of their business for one reason or another.It is also worthy of note that the legislative history of the 1947amendments rather than manifesting any intent for the Board to con-tract its jurisdiction, on the contrary shows a congressional intent forthe Board to extend its jurisdiction into areas in which it- had notpreviously asserted jurisdiction.Thus, prior to 1947 the Board hadnot taken jurisdiction over the building construction industry.Thisself-imposed restriction probably stemmed from a combination of fac-tors-the industry was highly organized and the limited budgets andpersonnel of the Board could better be used to protect the right of self-organization and collective bargaining in other areas; also, there was adisposition to view this field as "essentially local" despite an inflow ofmaterials from out of State.But the legislative history of Section8 (b) (4) of the Act showed that this industry was one of those par-ticularly subject to the secondary boycott and closed shops, and re-flected the congressional intent to eliminate such practices therein.21Accordingly, since 1947 the Board has abandoned a policy of not tak-ing jurisdiction in the building construction field, and, hearkening tocongressional intent, has taken jurisdiction, with the result that casestherein account for a very substantial part of the Board's caseload.I have noted above what was the recorded intent of both the 1935and 1947 Congresses and the fact that the Act was passed "with fullappreciation of the extent of its coverage."A further importantpoint to be observed is this.From the date the National Labor Re-lations Board was established to the present time, there has been nocongressional revision of the statutory coverage of the Board's juris-diction despite the introduction of numerous bills which would haveexcluded the same enterprises now eliminated from our jurisdictionby the action of the majority.The most recent of these efforts byindividual members of the Congress to cut down the scope of Boardjurisdiction failed of passage only a few months ago.Despite thisconsistent congressional refusal to decrease the Board's jurisdiction,the majority's drastic action achieves by administrative fiat whatCongress has refused to do by statute.As the Supreme Court haswarned, albeit in reference to another statute, where repeated at-tempts in Congress have failed to secure a curtailment of Federal21 SeeKansas City, Missouri, and Vicinity, AFL,81 NLRB 802 and references to the legislativehistory contained therein BREEDING TRANSFERCOMPANY513regulht'ory activity, it is both inappropriate and subject to court re-versal for an administrative agency to unilaterally achieve that end.22If any lingering doubt could exist as to my conclusion that themajority's action in divesting the Board of jurisdiction in wide areassimply to invest the States with the opportunity to regulate laborrelations therein is contrary to the mandate of the Act, Section 10 (a)supplies a final and incontrovertible answer. In that section 23 Con-gress specifically dealt with the question whether any part of the au-thority to deal with unfair labor practices affecting commerce vestedby the Act in the Board might be surrendered to the States. It pro-vided that only in extremely limited circumstances could the Boarddo this and then by an agreement with the appropriate State agency.It further limited the industries in which it could be done. It furtherset forth the all-embracing prohibition against cession of jurisdictionto States where "the provision of the State or Territorial statute ap-plicable to the determination of such cases by such agency is incon-sistent with the corresponding provision of this Act or has receiveda construction inconsistent therewith."We are thus confronted withthe considered judgment of the Congress which enacted the Taft-Hartley Act, that there should be no surrender of the Federal au-thority now vested in this Board to the States except where a Statehas a similar statute whose provisions with respect to the cases cededis not"inconsistent with the corresponding provision of this Act."It is a well-established principle of statutory construction thatex-pressio unius est exelusio alterius.24The specification of the par-ticular circumstances under which cession to States is permitted ex-cludes all other circumstances from the permitted authority.More-over, we are confronted with the further fact that in sessions up to andincluding the present session of Congress, attempts to liberalize thecircumstances under which this Board could surrender authority tothe States (stemining perhaps from the fact that no State has had alaw since 1947 which would permit cession under Section 10 (a)) havefailed of enactment.S. 1264, a bill introduced by Senator Ives whichwould have repealed the 10 (a) limitations on the Board's surrender22 InPhillips Petroleum Co v. State of Wsscousiia,et al.,74 SCt 794,the Court re-versed a recision of jurisdiction effectuated by the Fedeial Power Commission holding that"Attempts to weaken this protection by amendatory legislation exempting independent nat-ural gas producers from federal regulation have repeatedly failed and we refuse to achievethe same result by a strained interpretation of the statutory language23 Section 10 (a) reads,in peitrnent part,Provided,That the Board is empowered by agreement with any agency of any Stateor Territory to cede to such agency jurisdiction over any cases in any industry (otherthan mining,manufacturing, communications,and transportation except where pre-dominantly local in character)even though such cases may involve labor disputesaffectingcommerce,unless the piovision of the State or Territorial statute applicableto the determination of such cases by such agency is inconsistent with the corre-sponding piovision of this Act or has received a construction inconsistent therewith.u See Sutheiland,Statutory Construction,Sections 6603, 5822338207-:5-vol 110-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its jurisdiction, and specifically provided for State authority toproceed where the Board declined to exercise its jurisdiction, did notpass in the last Congress.The action of a majority of the Board inadopting new jurisdictional standards designed to surrender author-ity to the States in the face of the prohibitions in Section 10 (a)which the present Congress has specifically failed to liberalize, re-sults in a plain circumvention of the provisions of Section 10 (a). Itcannot be made legal by calling it policy or discretion.In summation, the language of the Act and its legislative historymake it clear that this Board is to protect the entire range of eco-nomic activity "affecting commerce," from the impact of industrialdisputes.In determining that scope of protection, Congress, both atthe time the Act was passed and in the period since then, has uni-formly rejected any measure which would reduce it by limitationsbased upon size or volume of business. In creating the edifice of anational labor policy with a Federal agency to protect commercewithin that broad area, the Congress also specifically 'placed strongprohibitions in the Act against the transfer of that authority to theStates except in a limited area in which Congress prescribed a singlemethod by which such cession could be accomplished. I view thisbackground to be of paramount importance since, as a matter of ele-mentary law, it is the judgment of Congress as expressed in legisla-tion which is controlling as to our jurisdiction and not such pref-erences as individual members of this Board might hold from timeto time.Evasion or failure to apply the jurisdictional standard setforth in the Act must inevitably result in misadministration of theAct.I submit that this basic standard has not been applied whenthe Board, as it does now by majority action, drastically curtails itsjurisdiction without reference or regard to the ensuing effect uponcommerce of unfair labor practices among the excluded enterprises.I submit that such an action is completely untenable when it seeks toaccomplish the aim of cession without complying with the statutoryrestrictions upon such cession.I turn now to a consideration of what administrative discretion theBoard has in administering the scope of authority granted in the Act.For lack of a better term this might be termed the "policy" approachto jurisdiction.By "policy," in fact, we mean nothing more or lessthan the administrative implementation of the broad statutory aimsand mandate.The problem arises in the following manner.As isobvious, the Board's capacity to perform the task of administeringthe Act is significantly affected by the appropriations which Congressmakes to do the job.When there are insufficient funds and personnelwith which effectively to cover the entire field of the Board's legaljurisdiction practical administration requires that the Board expend BREEDINGTRANSFER COMPANY515them in such manner as will most nearly effectuate the policies of theAct under the circumstances of the budgetary limitations. If theBoard cannot as a practical matter deal efficiently and with reasonableexpedition with unfair labor practices and representation questionsin the entire field of itslegaljurisdiction, it must concentrate its effortson those cases which have a greater effect upon commerce.But thisis not to say that this agency, under the guise of "administrativediscretion" has the authority or the privilege of determining howmuch commerce should be protected by the Federal Government in-stead of how much commerce can be protected with the funds andpersonnel available.The question of how much of the Nation'seconomic life should be protected was determined by the Congresswhen it enacted this statute; it is not the province of members of thisagency to substitute their judgment for that of the legislature.The necessity for the use of administrative discretion because ofbudgetary limitations has been consistent throughout the life of thisBoard.The years prior to 1947 were relatively "lean" years oflimited appropriations, budget cuts, and reduced personnel.Thebudget never exceeded 41/2 million dollars per year or the personnel850 employees during this early period. In 1946 when the Board hadthe biggest backlog of cases in its history to that time it suffered abudget cut which required a 20 percent reduction in its personnel.a5With the passage of the 1947 amendments, however, the Board enteredupon a period of comparatively generous appropriations approxi-mating 9 million dollars per year and permittinga staffof 1,700employees.In part, of course, this increase which resulted in appro-priations and staff being doubled had to be devoted to handling thenew types of cases arising under Section 8 (b) and other new sectionsof the Act.The increased appropriations have also permitted, how-ever, extending in some measure the Board's assertion of jurisdictionmore widely than had been possible in the "lean" years.One example,already noted above, was the change in policy to assert jurisdictionin the building and construction industry where the Board had notpreviously done so.The Board, in 1950, adopted and published a set of comparativelysimple basic standards by which it would or would not assert juris-diction.These neither had the purpose or effect of extending orcutting the Board's jurisdiction nor of making any appreciable changetherein.Instead they were intended to codify and make uniform thegeneral principles which the Board had been following to remove thepossibility of inconsistency resulting from a case-by-case approach;to save the large amount of Board time required by the case-by-casemethod; and to let employers, employees, and labor organizations alike25 See Eleventh Annual Report, NLRB, 1947, p 6. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow with certainty whether the Board would assert jurisdiction overthem.Of 'necessity, this formalization of jurisdictional standards,into a comprehensive plan continued to reflect the experience of theprevious 15 years in determining which areas of economic activityhad less impact on commerce than others to enable the Board to con-centrate its still limited though more generous budgets in those areaswhere it could do the most effective job of effectuating the purposesof the Act.They provided a manageable caseload.It is thus plain that the 1950 jurisdictional standards were estab-lished-as a policy in practical conformance with the affirmative dutiesthe statute imposes upon the Board. If the 1950 standards did not in-clude all enterprises within the scope of our legal jurisdiction, as ofcourse they did not, it was because the standards themselves repre-sented the full limit of the Board's capacity to do the most effectivejob of effectuating the purposes of the Act with the staff permitted bythe current appropriations ; and the exclusions represented those enter-prises where industrial disputes would less seriously endanger thefree flow of commerce. In short, they represented a discretion bornof necessity; not a discretion which assumed the substantive powersof the legislature.The 1950 standards have survived all court tests."I consider nothing about the 1950 standards to be immutable letalone ashaving an origin "on Sinai."To the extent that parts ofMember Peterson's separate opinion may suggest such an inflexible po-sition on my part, he too misconstrues my position.As earlier stated,it is not the fact of modification with which I quarrel; it is the purposeand effect of the new standards which I consider an abuse rather thanan appropriate exercise of administrative discretion.Certainly it isappropriate for the Board either to increase or decrease its exercise ofjurisdiction as budgetary or other administrative necessities dictate.But the existence of an area of discretion which may be exercised forvalid reason does not justify its exercise for an invalid reason.Because the 1950 standards represent the accumulated and consistentfindings of some 15 years reinforced by our experience since 1950, thereis, in my mind, a considerable burden of proof to be placed uponthose who wish to alter those standards. It must be obvious that thisburden of proof is not satisfied by a bland assertion, at a somewhatlate date, that the majority has applied certain criteria.Saying does16 SeeHowell Chevrolet Co v. N L R. B.,346 U. S.482, enfg 204 F. 2d79;N. L. R B-vKenRoseMotors,Inc.,193 F.2d 769(C.A. 1) ; Ewchleay Corporation v. 2V L R B.,206 F 2d 799(C.A 3) ; N.L R. B v. Seven-Up Bottling Company of Miami,196 F 2d424 (C A 5) , NL. R B v Vulcan Foiging,188 F. 2d 927 (C A.6) ; Local Union No12, Proyr essive Mine Workers of America,District No 1 v N L R.B., 189 F 2d 1 (C, A-7) , N L R B v El Dorado Water Company,Inc,195 F.2d 950(C. A. 8) , N.L R B V_Reed,206 F 2d 184 (C A9) ; N. L R. B v Conover MotorCo, 192 F 2d 779 (C A 10) - BREEDING TRANSFERCOMPANY517not meandoing.Themajority states that it has applied a test of"bringing the caseload of the Board down to manageable size" yet doesnot offer a scintilla of evidencethatthis factor required a change inour standards and played a part in their conclusions.In fact, sincethe adoptionof the 1950standardsthe Boardhas had a manageablecaseload and,even in thepast year with delaysstemming from thereplacementof a majorityof the membersof theBoard, there has beenno evidence to the contrary.Likewise the asserted existence of an'"extraordinarily large caseload"as a factor in cutting jurisdiction isnegated bythe Board's own statistics.As ofOctober 8,the date on-which the majority's draft referring to these criteria was given me, only16 complaint cases and 18 representation cases were available for as-signmentto legalassistants needing new assignments.This is anextremely low working back log for a staff of more than 85 legal as-sistants.The majority's citation of "overall budgetary policies andlimitations"as a factor in cutting jurisdiction is an ambiguous state-ment which is completely unexplicated and undocumented. If in-tended to convey the idea that appropriations do not permit handlingas many cases as under the 1950 plan,it is in marked contrast to theactual facts which show no pressing budget difficulties and in fact avoluntary reduction in the staffof the agencyin the past year duringwhich it has been operating,with few exceptions,under the 1950standards.The final criterion advancedby the majorityis that of "therelative importance to the National economy of essentially local enter-prises as against thosehaving a trulysubstantial impact on oureconomy."Yet this is obviously not a legitimate reason for reducingjurisdiction beneaththat set bystatute but n'ierely a measure to beutilized where a reduction is made necessary by other factors. Insum, none ofthe criteria to whichlip serviceis given aresubstanti-ated by thecitation of factor figure nor could theybe; and no claimhas ever been made until this late date of the existence of legitimatebudgetary or administrativenecessity for a curtailment of our juris-diction.Underthese circumstances,I do not consider it sufficientto simply acknowledgeand disclaimthe possibilitythat these newstandardsmay be arbitraryand to make an unsupported and self-serving declarationthat theyare reasonable and proper.The Con-gress hasvested thisBoard witha job to do and the authority to do it.When we donot performthat job andexercise that authority I thinka clear accountingis necessary.When thataccounting is absent, asit is when we adopt jurisdictional restrictions without vestige of fac-tual support or documentation,and for an invalid purpose,the Boardhas clearly resorted to an arbitrary abuse of its discretion. 51$DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis patently arbitrary quality of the standards embodied in theJuly 1 and 15 pressreleases isalso recognized by Member Peterson.27It is clearthat these standards were not born of it legitimate use ofproper criteria but were motivated by a desire to cut the Board's juris-diction for the sake of depriving the Federal Government of authorityin these areas.The new standards, though described by the majority as effectuating'the purposes of the Act, have precisely the opposite effect.While itis not the Board's function to force collective bargaining on any em-ployees, we cannot overlook the fact that the congressional policy laiddown in the 1935 Act and left unchanged in the 1947 amendments isto "encourage the practice and procedure of collective bargaining" asa means of eliminating industrial disputes which burden commerce.Yet the specialized knowledge of this Agency leads inexorably to thefinding that a large share of the specific enterprises now cut loose fromthe Board's jurisdiction constitute an area of potential and real laborunrest which should demand the Board's close attention.The hun-dreds of thousands of employers and millions of employees at workin those enterprises now cut out from the Act form, as a whole, thevery area in which organization of employees is least advanced andmost vigorously pressed at the present time.Retail stores, particil-larly of the chain variety, small plants and operations, plants set up fornationaldefense work under subcontracts, small trucking concerns,franchised dealers in automobiles and farm machinery-these are theareas which at present have the lowest incidence of collective bargain-ing andemployee self-organizationand these are the areas, as theBoard well knows, in which organizational activity by unions is mostintense.It is very definitely the Board's concern that this area of in-tensifying union and antiunion activity of both the legal and illegaltypes is also precisely the area of greatest industrial unrest with the,resulting serious threat to the free flow of commerce which Congresssought to protect.While it is true that many of these employers aresmall, it hasearlierbeen noted that Congress specifically refused to ex-empt small employers from the Act, and we have been repeatedlyadjured by the courts that : 28Appropriate for judgment is the fact that the immediate situationis representative of many others throughout the country, the total27Member Peterson lists certain criteria as appropriate factors for consideration in theexercise of the Board's administrative discretion in framing its jurisdictional policy, theapplication of which he asserts are the basis for his own modification of the 1950 planwith some more stringent standardsEven assuming that each and every one of the fac-tors he mentions should be included in a list of appropriate criteria, I note that he toofalls to establish the necessity for any curtailment of our present jurisdiction ; or to expli-cate in what way the 1950 standards fall short of achieving the purpose for which theywere designed;and how the application of any one or more of such criteria require hischange in a particular standard.As for his metaphorical voyage between Scylla andCharybdis;while I wish him bon voyage,I seriously doubt that his craft is seaworthy28Polish National Alliance v. N L. R. B.,322 U S.643, 648. BREEDING TRANSFER COMPANY519)incidence of which if left unchecked may well become far reachingin its harm to commerce.I must therefore ask, with all candor, precisely how the majority pro-poses to "effectuate the policies of the Act" by denying these employersand employees the very protection the statute was enacted to provide.It is clear and my colleagues admit, that these hundreds of thousandsof employers and employees now deprived of the protection of the Actare unquestionably included within the jurisdictional ambit of the Act.Many, if not most, are directly engaged in interstate commerce; theremainder are, without question, in enterprises which are closely linkedand intertwined with such commerce.During the 19 years of thisAgency's existence, these employers, time and time again, have beenfound to be enterprises where industrial disputes would have a sub-stantial effect upon commerce.The Board, the courts, and even theCongress in some instances, have made factual findings of that sub-stantial effect upon commerce. I shall set forth those findings withrespect to the individual categories of the newly announced jurisdic-tional plan, in the companion decisions which will follow.Suffice ithere to ask : How do we effectuate the purposes of the Act by refusingto administer it where it clearly applies and we have the facilities toapply it?How does this Board implement the intent of Congresswhen, for example, it creates a special classification which removes halfof the public utility companies under its jurisdiction when Congressitself, in passing the Act, specifically refused to exclude any publicutilities?For as the Supreme Court has stated : 29No distinction between public utilities and national manufac-turing organizations has been drawn in the administration ofthe Federal Act, and,when separate treatment for public utili-tieswas urged upon Congress in 1947, the suggested differentia-tion was expressly rejected.Creation of a special classificationfor public utilities is for Congress and not this Court.[Em-phasis supplied.]How does the Board now advance the Act's announced aim of pro-tecting commerce when it adopts a new standard which removes mostof the retail automobile dealers in the Nation, among others, from itsjurisdiction despite the finding of the Board and the courts in the.past that : 30To deny jurisdiction of the Board would allow thousands of re-tailers of new automobiles to engage in unfair labor practiceswith impunity.The "total incidence" of such unfair labor prac-20 Amalgamated Association of Street,Electric Railway hMotorCoach Employees orAmerica,Dtivtision998,et at v Wisconsin Employment Relations Board, supra30N L. R B. v. ConoverMotor Co., 192 F 2d 779 (C A 10) as quoted with approvalin N.L. R. B. v. Ken Rose Motors, Inc ,193 F. 2d 769 (C. A. 1). 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices if left unchecked would not only substantially interfere withthe free flow of commerce but would conceivably bring to a com-plete standstill the interstate transactions of one of the Nation'sgreatest industries.[Emphasis supplied.]Is the free flow of commerce more secure or less secure from interrup-tion by industrial disputes when the more than 520,000 workers andthe more than $16,000,000,000 of yearly business in that segment ofthe retail field are now stripped of the protections and restraints ofthe Act?My colleagues do point to the instantcase as an.illustration of sucheffectuation of the purposes of the Act by a refusal to assert juris-diction.This Employer, as part of its general hauling business inHannibal, Missouri, performs delivery services pursuant to exclusivecontracts with 2 interstate railroads and 1 interstate trucking com-pany.The amount and value of the interstate freight transportedunder these contracts is not shown by the record but obviously mustexceed by many times the cartage fees in the amount of $8,400 re-ceived by the Employer in the past year for hauling such freight.On the basis of these facts my colleagues admit that the Employer'soperations are clearly within our legal jurisdiction.Nevertheless,because they also view such activity, when not resulting in cartagefees of $100,000 or more annually, as without "pronounced impact"on commerce and "truly local," the majority rejects jurisdiction.This conclusion, as is similarly the case with the $50,000 figureadopted by Member Peterson, is in conflict with a long line of con-trary findings by the Board and the courts including it prior Boarddecision involving this same Employer.31 It is, accordingly, deserv-ing of some careful analysis.As Member Peterson has observed in his separate opinion, theseterms such as "pronounced impact" and "truly local," without more,are insubstantial as findings of fact.Nor does it suffice to commentincorrectly that the business of this Employer is analogous to that ofan itinerant taxicab.I agree with Member Peterson that the ad-ministration of the Act requires a more searching examination onthe question of what "affects commerce" within the meaning of thestatute.Unless we are to ignore the facts as set forth in this record,this Employer is bound by contract as an integral part of a systemof interstate transportation of freight.Despite this clearly vital po-sition in the flow of interstate commerce, my colleagues seem to con-clude that the amount of the Employer's receipts and the fact thatthe freight is hauled in one city at the beginning or last stage of the31 SeeBi eedvnq Transfer Company,95 NLRB 1157;Horace F Wood Auto Livery Com-pany,93 NLRB 997;Bess F Young,d/b/a Young'sMotor Freight Lines,91 NLRB 1430;see alsoN L R B. v Gluck BrewingCo , 144 F 2d 847 at 854(C A. 8) ;Garner v. Team-sters,Chauffeurs and Helpers Local UnionNo.776,346 U S 485 BREEDING TRANSFERCOMPANY521interstate journey negates the need for assertion of the Board's juris-diction.However, as I have emphasized herein, both the courts andthe Congresses which enacted the legislation we administer, haveclearly indicated that it is not the size or location of an enterprisewhich is the proper gauge of that enterprise's effect upon commerce.The instant case illustrates this unmistakably.The Employer per-forms its delivery services under exclusive contract with 2 interstaterailways and 1 interstate trucking company. If the latter interstatecarrier itself undertook to make deliveries in Hannibal, Missouri,and a labor dispute occurred which prevented final delivery of thegoods shipped to that city in interstate commerce, even my colleagueswould unquestionably assert jurisdiction for the impact upon com-merce is both considerable and plain.This would be true whetheror not the cost of such delivery service in Hannibal reached $100,000yearly and despite the fact that the labor dispute, itself, might be con-ined to the Hannibal area.There is no reason whatsoever why adifferent result should obtain merely because the delivery services areperformed by a Hannibal firm under exclusive contract with theinterstate carriers.Indeed, as the Courts have pointed out, in asimilar situation : 32If an employer can use a separate, independent, purely intra-state business as a means of effectuating an unfair labor practiceand that business is always beyond reach of the Board, the ad-ministration of the Act and the application of remedies by theBoard would be effectually and improperly restricted.[Empha-sis in part supplied.]It is plain, therefore, that mere reference to the volume and localeof an enterprise, particularly of the type here involved, does nottouch the basic question on which the Board's jurisdiction must rest.In the instant case, it is clear that a strike by the Employer's em-ployees would have the same immediate effect upon interstate com-merce as a strike anywhere among the employees of the interstate car-riers themselves.The interstate movement of goods would be affectedregardless of whether the interference occurred at the beginning, themiddle, or the end of their journey.As the Supreme Court has aptlycommented : 33Restraints, to be effective, do not have to be applied all along theline of movement of interstate commerce.The source of the re-straint may be intrastate, as the making of a contract or combina-tion usually is; the application of the restraint may be intra-32N L R. B. v. Gtuek Brewing Co, supraat 854-855.See also N. LR B. v ThomasRiggingCo., 211 F. 2d 153 (C. A. 9) where the court noted that the Boaid's jurisdictionunder the Act cannot be frustrated by the "simple expedient of subcontracting."11United States v Women's Sportswear ManufacturersAssociation, 336 U. S. 460 at 464. .522DECISIONS OF NATIONALLABOR RELATIONS BOARDstate, as it often is; but neither matters if the necessary effect isto stifle or restrain commerce among the states.If it is inter-state commerce that feels the pinch, it does not matter how localthe operation which applies the squeeze.[Emphasis supplied.]Dismissal of the instant case, accordingly, as well as the $100,000standard which it explicates, in no way effectuates the purpose of theAct insofar as the protection of interstate commerce from the impactof industrial disputes.A jurisdictional standard, such as this, whichhas no basis in fact, no documentation in experience, and no justifica-tion in practice, can only be termed arbitrary.Any "yardstick"which is premised, as this and the remainder of the new standardsare, upon the philosophy of transferring Federal authority in laborrelations to the States rather than upon a determination to exert thatauthority where commerce is affected is plainly not a correct one.Wehave been cautioned by the Seventh Circuit Court of Appeals in aprevious case,34 that the Board does not possess "the unbridled discre-tion to evaluate such impact by any standard which its fancy maysuggest as expedient in a particular case."There is an additional factor of tremendous importance which mustbe taken into 'consideration in any determination to decrease theBoard's jurisdiction.In the past few years, it has become evidentfrom judicial decisions that a serious legal question exists as to the au-thority of any State or local governnment to act with respect to con-duct falling within the legal jurisdiction of the Board.The Boardcan scarcely plead ignorance of this question however it is ignored inthe majority decision for it has been explored by representatives ofthis agency before Congress and has been the subject of innumerablearticles and critical comment.In a number of instances the Supreme Court has ruled that Stateboards and courts could not act when the conduct complained of was,in fact, a violation of the Federal statute.35 In theAmalgamated As-sociationcase,36 the Supreme Court held that the Wisconsin PublicUtilityAnti-Strike Act was unconstitutional as it was in conflictwith the Labor Management Relations Act, 1947. It was in this lastinstance that the Court stated :We have recently examined the extent to which Congress hasregulated peaceful strikes for higher wages in industries affect-ing commerce. . . . We noted that Congress, in § 7 of the Na-tional Labor Relations Act of 1935, as amended by the LaborManagement Relations Act of 1947, expressly safeguarded for34Joliet Contractors Association,et al v N.LR B, 193 F 2d 833.AutomobileWorkersv O'Brien,339 U. S. 454;Buildvng Trades v. Kinard ConstruetconCo,346 U. S. 93336Amalgamated Association of Street,Electric Railway & Motor Coach Employees ofAmerica, Division 998 v Wtisconsan Employment Relations Board, supra,at 389-390. BREEDING TRANSFER COMPANY523employees in such industries the "right...to engage in . . .concerted activities for the purpose of collective bargaining orother mutual aid or protection," "e.g., to strike."We also listedthe qualifications and regulations which Congress itself has im-posed upon its guarantee of the right to strike,.. .Upon re-view of these federal legislative provisions,we held, 339 U. S.at 457: "None of these sections can be read as permitting concur-rent state regulation of peaceful strikes for higher wages.Con-gress occupied this field and closed it to state regulation.Plank-inton Packing Co. v. Wisconsin Board,338 U. S. 953 (1950) ;LaCrosse Telephone Corp v. Tisconsin Board,336U. S. 18(1949);Bethlehem Steel Co. v. New York Labor Board,330 U. S.767 (1947) ;Hill v. Florida,325 U. S. 538 (1945). [Emphasissupplied.]Of particular interest and importance on this question is the case ofGarner v. Teamsters, Chauffeurs and Helpers Local Union No. 776.37This decision of the Supreme Court concerned a trucking companyalmost identical to the Hannibal,Missouri,firm over which j urisdiction is now being rejected by my colleagues in the instant case. TheGarner firm was picketed by the Teamsters Union and requested aninjunction from a State court.No attempt was made to resolve theissues by a complaint to the National Labor Relations Board.The'Supreme Court, on appeal, however, found that the Garner truckingenterprise was clearly subject to the jurisdiction of the Federal Boardand that the conduct complained of was within the power of the Boardto control and prevent.The Court therefore found that the courtsand administrative agencies of the State of Pennsylvania were with-out authority to adjudicate the controversy, holding that:Congress did not merely lay clown a substantive rule of law to beenforced by any tribunal competent to apply law generally tothe parties.It went on to confide primary interpretation and ap-plication of its rules to a specific and specially constituted tri-bunal and prescribed a particular procedure for investigation,complaint and notice,and hearing and decision,including judi-cial relief pending a final administrative order.Congress evi-dently considered that centralized administration of specially de-signed procedures was necessary to obtain uniform application ofits substantive rules and to avoid these diversities and conflictslikely to result from a variety of local procedures and attitudestowards labor controversies.[Emphasis supplied.]As numerous commentators have pointed out, and as the Board iswell aware,theGarnerdecision spotlights a "no-man's" land of labordisputes for where conduct affecting commerce and falling among the37 346 U. S 485 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraints or rights governed by the Federal Act is concerned, that con-duct is within the exclusive province of this Board, whether or notthe Board takes action. It is true that the Supreme Court, in theGarnercase, did not deal with the specific question of what authoritythe States would have where the Federal Board has jurisdiction butrefused to exercise it. I shall not attempt to anticipate the answerto that question.Neither do I think it wise, in the absence of such anauthoritative answer,and mindful of the legal inability of this Board"to cede such jurisdiction,to drastically increase the number, size, andimportance of the enterprises whose status is thus cast in doubt, as themajority do by their new standards. It was possibly with this inmind, that the Court, inGarner,noted that "Congress, in enacting suchlegislation as we have here, can save alternative or supplemental stateremedies by express terms, or by some clear implication,if it sees fit."[Emphasis supplied.] It is now but a few short months since Con-gress rejected such concurrent State control.38Moreover, even if we were to assume that the States have the legalauthority to act where the Board has declined jurisdiction, the situa-tion is still, at best, extremely unsatisfactory.Only a relatively smallnumber of States have established administrative machinery to handleindustrial disputes, their root causes, and their results.These States,however, in no case have statutes consistent enough with the FederalAct to qualify for receiving jurisdiction by cession from the NationalLabor Relations Board.And, by giving up jurisdiction in the areaseliminated by the new standards, the Board creates a chaotic vacuumin the great number of remaining States which have no administrativefacilities to protect the rights and regulate the evils governed by theFederal Act.Does this not leave, in these States, only the State in-junctive processes-the doors to which Congress thought it was closingby this and other legislation?In summation, the jurisdictional standards now made effective by amajority of this Board are limitations conceived and adopted as amethod of divesting the Board and investing the States with controlover labor relations in a large segment of our national economy. Thatprogram is clearly not a matter within the authority of this agency toeither adopt or reject but is a legislative question to be decided by theCongress.The invasion of the powers of the legislature which theadoption of this program constituted, is made particularly evident anduntenable by the recent and consistent rejection by the Congress of thesame proposals.The standards by which the Board will hereafteraccept or reject jurisdiction are patently arbitrary formulae withoutbasis of foundation in fact or reasonable relation to the duty of this' S 1264,a bill introduced by Senator Ives, which would have specifically provided forState authority to proceed where the Board declined to exercise jurisdiction,has failed ofpassage in the current session of the Congiess along with other proposals of the samenature BREEDING TRANSFER COMPANY525Agency to protect commerce from labor disputes affecting it. Thesestandards are in direct conflict with the long history of judicial andBoard determinations in the same field.They cannot be justified inlaw and, as policy, give little or no weight to the years of experience.and intimate knowledge of this agency in its specialized field.I must add one finalcaveatlest the instant decision and the new-standards which it illustrates give thought of victory to either theopponents or proponents of collective bargaining.The slash in theBoard's jurisdiction now consummated is not a curtailment of em-ployee rights alone or employer rights alone.Both the Wagner Act,as amended, and the Taft-Hartley Act have been curtailed by thisaction.If comfort is to be taken by anyone, it belongs to those elimi-nated from the Act who wish to violate the restrictions and rights con-tained in those statutes and who may now do so with impunity. It isthe employee who wishes, freely, to engage or not engage in collectivebargaining and the employer faced with boycott, forced bargaining,,orworse, who will accept and suffer the inevitable consequences of thisaction.To the extent that they do so, the economic health of this Na-tion must unquestionably be harmed, and the statutory duty of thisBoard must, inevitably, be evaded.Separate opinion of MEMBER PETERSON : 39But for the fact that I deem it an obligation of office to do so, Iwould not undertake to set down my views now on the broad issue ofthe Board's jurisdiction; to some it may seem an academic venture intofutility, especially in an anticlimatic atmosphere where there is scanthope of converting those of my colleagues who have already announcedtheir conclusions 40However, I believe that Members of this Boardowe it to the public and all interested parties to explicate their positionson significant issues coming before us.The more so, because of theuncertain state of the law relating to the propriety of action by theStates in an area from which this Board has voluntarily chosen to re-treat.Therefore, I offer my own estimate of the extent to whichand why a quasi-judicial agency such as the Board can or should, at thisjuncture, eschew any substantial part of the statutory authority, judi-cially sanctioned, to exercise the full reach of the commerce clausepower.89When this opinion was written, the only extant explanation of the majority's exten-sive revision of the 1950 jurisdictional plan was contained in the July 1 and 15 press re-leases and a short draft majority opinionMember Murdock had more fully expressed hisPeifoice I addressed myself to those documents and the reasoning which theycontained.My colleagues have revised their opinions to read as they now do It seemsunnecessary for me to revise what follows. Sometime there must be an end to the ratherpointless and to me distasteful business of revising draft opinions to score a supposedpoint on a colleagueTherefore, except for this footnote, my opinion remains as it wasouginally40 See press releases, July 1 and 15, 1954, announcing the Board's new jurisdictionalstandards. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDI take it, as the late Justice Cardozo observed, that each of us "hasin truth an underlying philosophy of life, even those of us to whom thenames and the notions of philosophy are unknown or anathema." 41 To,me, a basic premise is that this Board, no less than as has been saidof the Supreme Court, should bow "to the lessons of experience and the-force of better reasoning, recognizing that the process of trial anderror, so fruitful in the physical sciences, is appropriate also in thejudicial process." 42At the outset, I agree that the Board is not legally precluded fromadopting new jurisdictional standards.Although the legislative his-tories of the Wagner 43 and Taft-Hartley 4° Acts as well as court de-cisions 45 disclose that Congress intended to delegate to the Board itsfull power under the commerce clause of the Constitution, I doubt thatit can be denied that the Board is free, within limits, to utilize itsdiscretion in determining the boundaries in which that power shouldbe exercised.I do not read the cases upholding the Board's asser-tion of jurisdiction as requiring us to assert jurisdiction wherever welegally can.In their context, they only spell out what we may do,not what we must. Since at least 1943, the Board has consistently heldthat it has the discretion to decline to exercise jurisdiction over enter-prises which are essentially local in character, although they may af-fect commerce within the meaning of the Act, on the ground that as-sertion would not effectuate the policies of the Act.46 Indeed, theSupreme Court 4l and various circuit courts 48 have approved this exer-cise by the Board of its discretion.The Board's 1950 jurisdictional standards, as I understand them,were never intended to be immune to change or compromise, as all of usagree.The plan represented the best but tentative opinions of ourpredecessors, gleaned from their experience in office, as to how to copewith the difficult question of the Board's jurisdictional role, and noth-ing more.They did not promulgate it as coming from on Sinai, tohave the same enduring effect as the Law of Moses. Rather, theyrecognized that the plan would, and intended that it should, be subjectto revision if required by changing times and circumstances.More-over, in my opinion, we would be derelict in our duties as their suc-41 Cardoso,Nature of the Judicial Piocess, p 1242 Brandeis,J, dissenting inBarnett v CoronadoOil dGasGo, 285 U S 393 at 407-8.93 Senate Report No 573 on S1958,pp. 17-19 , Legislat44 e History of the NationalLabor Relations Act, 1935,pp 2315-2319.44H Rep No 245 on H R 3020,p 18, Legislative History of the Labor ManagementRelationsAct, 1947, p309, S.Rep No 105 in S. 1126, pp 18, 1945 See for example,N LR B.v. FavnMlatt,306 U.S 601, 607.46Lacey Melling Company,48 NLRB 914471NL R B v Denver Bldg Trades Council,341 S 675, 684.48Local UnionNo12,ProgressiveMinelVoileers ofAmerica,District No 1 v N L R B ,189 F 2d 1(C A 7), cert denied,342 U. S.868,Wayside Press,Inc v N L.R B ,206F. 2d 862(C. A.9) , Haleston Drug Stores,Incv.NL. R B,187 F. 2d 418(C A. 9),cert. denied,342 U S 815. BREEDINGTRANSFER COMPANY527cessors in office if we were to accept the plan as gospel, without assay-ing or appraising its efficacy in the crucible of our own knowledge andthe experience in its application to a fluid industrial scene.However, I do not mean to imply that the 1950 standards did notrepresent a needed and salutary change in the Board's approach tothe whole problem of jurisdiction or that they were not based upon asound and informed judgment.As one having taken office much afterthe plan was evolved, I understand it was designed to achieve the dualobjectives of remedying the pattern of uncertainty that had developedover the prior years because of the declination or assertion of juris-diction by the Board on a case-to-case basis, and of limiting the Board'sexercise of jurisdiction to enterprises having a pronounced impact oncommerce.49I think all my present colleagues would agree that thefirst objective of the plan was successfully accomplished. In myopinion, the same can be said with respect to the second objective, ifdue recognition is given to its nature.Thus, I believe that the framers.of the plan realized that the concept of what constitutes essentiallylocal enterprise could not be fixed and rigid because of its relationship,to the Nation's changing economic conditions.Putting it anotherway, that which may have been considered as having a substantialeffect on commerce in 1950 may not necessarily be so viewed in 1954because of influencing factors upon our national economy such aschanges in the price level and the state of collective bargaining.In summary, I believe that the Board has the legal authority toestablish a jurisdictional plan such as has been enunciated by themajority.However, this should not be interpreted as an indicationthat I agree with the basis upon which the new plan was formulatedor with all of its features.Fora detailed analysis of why I am unableto accept the new jurisdictional plan as announced, I shall turn nowto a discussion of the majority opinion in this case.My principal objection to the new plan stems from what strikes.me as its arbitrary and categorical character.To say, as I have, thatthe Board has discretion to decide how or in what circumstances th&policies of the Act will be effectuated by asserting or declining juris-diction, is not to say that such discretion can be exercised in an un-restrained or capricious manner.50Yet, this appears to me to be thenet effect, although doubtless not intended, of the action taken bythe majority in promulgating the new standards. I do not find anyreal effort to explain what criteria have been utilized in arriving atthe new standards or why the changes which have been made areadvisable-if indeed they are.Mere use of such trite phrases as"pronounced impact" and "business is truly local"-without more,19Hollow Tee Lumber Company,91 NLRB 63510 Joliet Cont?aotorsAssociation, etat,v Al L. R. B.,193 F 2d (C A 7). 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not suffice.A complex issue is involved here which is not appro-priate for dogmatic disposition. In my opinion, it is an obligationof this Board in dealing with a matter as fundamental and vital asthis to state explicitly how it reached its conclusion to curtail drasti-cally the Board's area of jurisdiction, and why; employers, labororganizations, and several million employees are entitled to knowwhy they are being deprived of rights apparently vouchsafed themin the Act.The old plan was evolved after a careful and studious considerationof certain definite factors-which I shall discuss later-but one canonly speculate as to the source of the new one. In this posture, itis not only plausible but natural to infer, as Member Murdock sug-gests, that the new standards had their genesis in a decision to confinethe Board to a much narrower jurisdiction so that a considerableamount of Federal authority to regulate labor relations would beadministratively reallocated to the State governments.51 If this isthe origin and purpose of the new plan, it smacks of administrativeiegislation, because it deals with a matter for Congress to determineand not the Board.52Moreover, assumingarguendothat the Boardhas such authority, the efficacy of its use as manifested in the newplan is open to serious question, as Member Murdock points out, forthe legal authority of State boards and courts to act in areas wherethe Board has declined jurisdiction is, to say the least, uncertain.53What is more, there is but a mere handful of States which have estab-lished administrative machinery to handle industrial disputes.54Farfrom accomplishing the purpose of returning to the several sovereignStates the regulation of that which is essentially or primarily localin character, my majority colleagues are relegating to a State ofchaos sizeable parts of many branches of industry that are plainlywithin the ambit of the Act.Another difficulty I have with the action here taken concerns whatappears to me to be a blurred view of, or disregard for, our properrole as members of a continuing quasi-judicial body. I conceive our51The proviso to Section 10 (a) of the Act clearly restricts the Board's authority tocede its jurisdiction to the StatesIndeed, it was because Senator Ives recognized thatthis limitation upon the Board's authority was a matter for Congress to correct that heproposed a bill (S 1264, March 11, 1953) to repeal this proviso and to substitute languagewhich would liberalize the Board's power to cede jurisdiction to the States.52Colgate-Palmolive-Peet Co v. N. L RB , 338 U S 355, 363: "It is not necessaryfor us to justify the policy of CongiessIt is enough that we find it in the statute. . . .To sustain the Board's contention would be to permit the Board under the guise of ad-ministration to put limitations in the statute not placed there by Congress "53Garner, et al. v Teamsters, Chauffeurs, and Helpe; s Union Local No. 776, (AFL) et al ,346 U S. 485"The following 12 States have Labor Relations Acts: Colorado, Connecticut, Kansas,Massachusetts,Michigan,Minnesota,New York, Oregon, Pennsylvania, Rhode Island,Utah, Wisconsin. BREEDING TRANSFER COMPANY529positions to be analogous to those of judges.As I have stated, I donot believe that we are fettered and shackled by what our predecessorshave done; but I also think we should not lightly overturn Boardprecedents and practice or blithely ignore the lessons to be discernedin the experiences of both management and labor in living under theseprecedents.In the 19 years of administration of the Act, this Boardhas built a tremendous body of administrative common law in the fieldof labor relations.Those regulated by the Act, as interpreted andapplied, have to an appreciable extent sought to accommodate their af-fairs to the Board's decisions, and thus have a substantial stake in beingable to rely on established principles absent revisions in the basicstatute.These considerations, plus the "lessons of experience" derivedfrom living with these principles, I submit, should not be brushedaside by new administrative judges, who may wish-as indeed mostof us would-to paint on a clean canvas. In short, arbitrary anddrastic changes in the rules of the game-regardless of how temptingtheir promulgation may be to the rule makers-do not contribute toorderly relations.Although the effort to steer a middle course between the majorityand dissenting opinions in this case is fraught with some of the dan-gers that assailed the mariner in cruising between Scylla and Charyb-dis, I am not without some charts.Happily, the Board has alreadydealt with the problem.The criteria which heretofore were appliedin reaching a determination are as efficacious, pertinent, and availabletoday.The factors which were considered in 1950 may be summa-rized as follows : (1) The physical volume of cases Board Members andtheir staffs can reasonably handle; (2) the desirability of limiting theBoard's jurisdictional coverage so as to enable the Board to accom-modate the volume of incoming cases to manageable proportions, andto permit adequate attention to be given a more select group of im-portant cases; (3) the Agency's available funds; (4) the relative im-portance to the national economy of enterprises having intrinsicallylocal characteristics as against those having a substantial impactupon commerce; and, (5) the need for expeditious resolution of labordisputes and for a decrease in the time lag between the hearing andfinal decision in Board cases.These criteria, while necessarily not as precise as some might wish,seem as valid in 1954 as in 1950. In addition, I have taken into ac-count the experiences with the 1950 formulation as well as the factthat an upward swing in the Nation's economic level has occurredsince the minimum dollar volume figures were set and, that there aremany more enterprises today which come within the dollar volumetest of the 1950 plan than there were at that time.All of these con-338207-55-vol. 110-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDsiderations suggest the advisability of increasing the minimum dollarvolume figures to reflect present circumstances and conditions 55Having reexamined and evaluated the 1950 jurisdictional standardsin light of all the criteria at my disposal and having given the matterthe most careful consideration of which I am capable, I now proposeto specify how I would change the plan, indicating here only whereinmy views differ from those of my majority colleagues and reservingmy more detailed reasons for disagreeing until specific cases are pre-sented to the Board involving particular aspects of the new plan. Themost convenient vehicle for presenting my views is the 1950 planitself.According to that plan, the Board indicated that it would assertjurisdiction over :1.Instrumentalities and channels of interstate and foreign com-merce.a. Included under this category were, among others, motor carriers,shipping and pipelines, telephone, telegraph, radio, and televisionsystems, banks, and newspapers. In general, no minimum total dol-lar volume of business was required and jurisdiction was taken solong as the impact on commerce of the operations involved was notde minimis.The majority would assert jurisdiction over radio and television sta-tions only if their gross annual revenue amounts to at least $200,000,and over newspapers only if their gross annual income amounts to atleast $500,000.I would adhere to the 1950 plan requiring only thatwith respect to radio and television stations and telephone and tele-graph systems the operations not bede minimisand that with regardto newspapers the particular employer be a member of an interstatewire service or publish syndicated features and advertise nationallysold products.The majority would exercise jurisdiction over intrastate truckingcompanies and similar firms which are links in interstate commerceonly if they do at least $100,000 worth of business annually for otherconcerns in categories numbered 1, 2, or 4 of the new plan. I am dis-posed to agree with the majority that a monetary figure should be fixeds5Member Murdock states I fail to establish the necessity for any changes in the 1950plan to explicate wherein the old standards fall short of achieving their goal or howany of the criteria I utilize require the changes I propose. In my view, and to my sat-isfaction, I have done so, although regrettably not to his, in this and in other cases issuedor in preparationMy willingness to apply revised standards of dollar volume minima,and to consider alteration of the 1950 plan in other respects, has been dictated by myconcept of a proper exercise of the Boaid's discretionIfmy interpretation does notcoincidewith a view which others may hold, that administrative standards once laiddown are immutable, that is a result which I cannot avoid. For my part, although Imight prefer that cutoff points be reached and changes proposed by the application ofstandards that are themselves less imprecise than those which I have applied, I believethat the law in this field, "like humankind, if life is to continue, must find some path ofcompromise "(Cai doze, The Growth of the Law, p. 2.) BREEDING TRANSFER COMPANY531for local trucking concerns because I do not believe that they shouldbe properly considered essential links in interstate commerce withoutregard to the amount of business they do.However, I would set thefigure at $50,000 rather than $100,000.As the Employer in this casedoes much less than $50,000 worth of business, I agree with the majoritythat the petition should be dismissed.2.Public utility and transit systems.a. Included in this category were gas, electric, and water companiesand public transit systems.In general, no minimum total dollar vol-ume of business was required and jurisdiction was taken as long as theimpact on commerce of the operations involved were notde m,inimis.The majority would assert jurisdiction over "local" power, gas, andwater utilities and intrastate public transit systems only if the com-pany does a gross annual business of $3,000,000, and would exercisejurisdiction over public transit systems engaged in interstate commerceonly if the gross annual revenue from interstate operations amounts toat least $100,000.I would adhere to the 1950 plan on the ground thatpublic utilities including public transit lines have such an importantimpact on commerce as to warrant taking jurisdiction over all casesinvolving such enterprises, where they are engaged in commerce, oroperations affecting commerce, subject only to the rule ofde minimis.163.Establishments which, although local in character, operate as in-tegral parts of a multistate enterprise.a. Included in this category were retail chain stores, and branchdivisions of national or interstate organizations.In general, no mini-mum total dollar volume of business was required and jurisdiction wastaken so long as the establishment was part of a multistate enterprise.The majority would assert jurisdiction over such establishmentsother than a retail or service establishment if : (a) The plant involvedhas a direct outflow of goods into interstate commerce amounting to$50,000 a year or furnishes goods to the value of $100,000 a year tointerstate concerns coming within categories 1, 2, or 4 of the newplan, or (b) if the plant does not meet the separate plant tests listedin (a) above, if the multistate enterprise, of which the plant is a part,has a total outflow of $250,000 a year into interstate commerce.Also,jurisdiction would not be exercised over an establishment solely be-cause it was operating under a franchise from a national enterpriseand would be exercised over franchised establishments only if theysatisfied some other standard in the new plan. I would adhere to the56I realize that the view expressed here is contrary to the position I took recently inthree rural electric cooperative cases and another involving a public bus system.SeeInter-County Rural Electric Cooperative Cop,106 NLRB 1305;Coles-Uoultise ElectricCooperative,107 NLRB 30,Upshur Rural Electric Cooperative Corporation,107 NLRB207;Auburn Bus Company,107 NLRB 919 These cases were decided at a time whenthe Board was dealing with the question of jurisdiction and ievision of the 1950 plan onanadhoc basis.Upon further reflection,I have concluded to reverse my position in eachof the four 532DECISIONSOF NATIONALLABOR RELATIONS BOARD1950 plan with respect to establishments such as are involved here.However, I agree with the majority that with respect to franchisedestablishments the possession by the particular enterprise of a fran-chise should not be the solely determinative test.4.Enterprises engaged in producing or handling goods destined forout-of-State shipment, or performing services outside the State, ifthe goods or services are valued at $25,000 per annum.a. Included in this category, among others, were interstate buildingand engineering firms, and firms that sell their product within theState to a company for shipment by the latter to another State, orfor incorporation in a product the latter ships outside the State.The majority would assert jurisdiction over such enterprises, otherthan retail stores, producing or handling goods destined for out-of-State shipment or performing services outside the State in which thefirm is located, where such goods or services are valued at $50,000 ayear.I would agree to this change in the minimum total dollarvolume figure made by the majority for the reasons discussed earlierin this opinion.5.Intrastate enterprises furnishing services or materials necessaryto the operation of enterprises falling into categories 1, 2, or 4, pro-vided such goods or services are valued at $50,000 per annum.a. Included in this category were, among others, contract shops orother employers who process allied or supplementary operations formanufacturers engaged in interstate commerce, and suppliers of rawmaterials, finished parts used in the final product, machinery, ma-chinery parts, tools, dies, patterns, and designs.The majority would assert jurisdiction over: (1) Enterprises sup-plying goods or furnishing services amounting to $100,000 a year ormore to concerns in categories 1, 2, or 4 of the new plan, except thatjurisdiction would not be exercised over enterprises supplying ma-terials to other firms which do interstate business unless the materialsthemselves ultimately go outside the State or over enterprises furnish-ing services unless the services are part of the stream of commerce;(2) enterprises furnishing services, other than those in category 5 ofthe new plan, amounting to $200,000 a year or more to concerns incategories 1, 2, or 4 of the new plan, or if the establishment involvedispart of a multistate chain jurisdiction would be exercised if thechain furnishes services amounting to $1,000,000 or more per year toconcerns in categories 1, 2, or 4 of the new plan except that juris-diction would not be exercised over general or public office buildingsmerely because such buildings have tenants over which the Board takesjurisdiction.Regarding (1), I agree with the majority that the mini-mum total dollar volume of business figures should be raised from$50,000 to $100,000.However, I would adhere to the old plan innot requiring that materials supplied to other firms in interstate com- BREEDINGTRANSFER COMPANY533merce ultimately go outside the State and not requiring that servicesbe part of the stream of commerce.57Regarding (2), I can see noessential difference between furnishing services which become partof the stream of commerce and those which do not, since both typesof services are used in the operations of the interstate enterpriseswhich purchase them.Therefore, I would use the $100,000 figurein (1), above, rather than the $200,000 figure in (2).Furthermore,I would adhere to the 1950 plan with respect to office buildings.6.Any other enterprise which has (a) direct inflow of $500,000per annum or (b) indirect inflow of $1,000,000 per annum or (c)combined percentages of any outflow and inflow requirements de-scribed in categories 4, 5, 6 (a) and (b), totalling in combination to100 percent.The majority would assert jurisdiction over enterprises other thanretail establishments which have (a) direct inflow of goods or ma-terials from out-of-State valued at $500,000 a year or more, or (b) anindirect inflow of goods or materials valued at $1,000,000 a year ormore.The majority would abolish the "combination category" (c)of the old plan. I would agree to the abandonment of category (c)as part of the jurisdictional plan; while logically defensible, it hashad the effect of an irritant scarcely worth the price.7.Establishments substantially affecting national defense.a.Under the 1950 plan the Board took jurisdiction of any companydoing any work affecting national defense.The majority would assert jurisdiction over enterprises affectingthe national defense, where the goods or services furnished are directlyrelated to national defense, and amount to at least $100,000 annually,and are furnished pursuant to a Government contract. I agree to thefixing of a minimum total dollar volume of business figure for estab-lishments affecting national defense.However, I think the minimumfigure should be set at $50,000 and that jurisdiction should be assertedover any company engaged in that amount of national defense workregardless of whether it is pursuant to direct Government contract.8.This is a new category introduced by the majority with respectto retail stores.Jurisdiction would be asserted over :a.Independent retail stores, whether a single store or part of achain operating entirely within a State, only if (1) the store involvedin the case has annual purchases amounting to at least $1,000,000coming to it directly from outside the State, or (2) the store involvedhas annual purchases of $2,000,000 coming to it indirectly from outsidethe State, or (3) if the store ships $100,000 worth of merchandise intoanother State or States.57 In thisrespect, Iwould therefore reverse the position I took inBrooks Wood Products,107 NLRB 237. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Chains of retail stores, with stores in more than 1 State, only if(1) the individual store involved meets either of the tests for intra-state stores, or (2) the chain has gross annual sales totalling $10,000,-000 or more. Jurisdiction would not be exercised over publicrestau-rants regardless of source and volume of materials and regardless ofwhether the restaurant is part of a multistate chain.With regard tothis new category, I would in general adhere to the 1950 plan as tothe retail stores and public restaurants.WILLIAM T. WILSON AND MABEL J. WILSON, A PARTNERSHIP, D/B/AWILSON-OLDSMOBILEandLOCAL 985, INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIO, PETITIONER.Case No. 7-RC-2145. October26, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National Labor.Relations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The labor organization involved claims to represent certain em-ployees of the Employer.2.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:At the hearing the Employer 1 moved to dismiss the petition on theground that its operations do not affect commerce within the meaningof the Act and on the further ground that in any event it would noteffectuate the purposes of the Act for the Board to exercise its jurisdic-tion over this operation.2The Petitioner ,ipposed the motion, and thehearing officer referred it to the Board for decision.The facts relative to the Employer's business are not in dispute.Wilson-Oldsmobile, a partnership, sells and services motor vehicles.Its sole place of business is located in Detroit, Michigan. In 1953, itspurchases of new automobiles, parts, accessories, gas, etc., were valuedin excess of $1,300,000, all of which were purchased and received di-i The Employer's name appears in the caption as amended at the hearing.2 At the hearing the Employer further moved to dismiss the instant petition on thegrounds (1) that the hearing was not an open hearing to which the public hadfree access,and (2) that the petition and notice of hearing improperly list the Employer's name asWilson-Oldsmobile, Inc., and that the Employer is not properly before the Board.Wefind it unnecessary to discuss these contentions because of our disposition of the questionof jurisdiction.110 NLRB No. 74.